COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-204-CR
 
JERMAIN ALLEN DONALDSON                                                            APPELLANT
V.
THE STATE OF TEXAS                                                              
        
STATE
----------
FROM COUNTY CRIMINAL COURT NO. 4 OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered the appellant's
"Withdrawal Of Defendant's Notice Of Appeal." The motion complies with
rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. See id.; Tex. R. App. P.
43.2(f).
 
                                                                      
PER CURIAM
 
PANEL D: LIVINGSTON, DAUPHINOT, and
HOLMAN, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: July 31, 2003

1. See Tex. R. App. P. 47.4.